Order entered May 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01689-CV

                           INWOOD NATIONAL BANK, Appellant

                                                V.

    WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST BANK, BANK OF
           AMERICA PRIVATE WEALTH MANAGEMENT, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-04907

                                            ORDER
       We GRANT U.S. Trust Bank, Bank of America Private Wealth Management’s request,

in their May 20, 2014 motion for extension of time to file appellant’s brief, to vacate the current

briefing deadline because the record is incomplete. We ORDER Sheretta Martin, Official Court

Reporter of the 162nd Judicial District Court, to file the record of the December 16, 2013

evidentiary hearing no later than June 6, 2014. We DIRECT the Clerk of the Court to remove

the current briefing deadlines. Appellants’ brief(s) shall be filed within thirty days from the date

the missing record is filed. We further DIRECT the Clerk of the Court to send a copy of this

order to Ms. Martin and the parties.


                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE